
	
		I
		112th CONGRESS
		2d Session
		H. R. 6597
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2012
			Mrs. Biggert (for
			 herself, Mr. Boren,
			 Mr. Burton of Indiana,
			 Mr. Akin, Mr. Clarke of Michigan,
			 Mr. Clay, Mr. Coffman of Colorado,
			 Mr. Connolly of Virginia,
			 Mr. Costello,
			 Mr. Crenshaw,
			 Mr. DeFazio,
			 Mr. Frank of Massachusetts,
			 Ms. Granger,
			 Mr. Griffith of Virginia,
			 Mr. Harris,
			 Ms. Hirono,
			 Mr. Keating,
			 Mrs. Maloney,
			 Mr. McGovern,
			 Mr. Miller of North Carolina,
			 Mr. Moran,
			 Mr. Pearce,
			 Mr. Perlmutter,
			 Mr. Royce,
			 Mr. Schiff,
			 Mrs. Schmidt,
			 Mr. Schock,
			 Mr. Stivers,
			 Mr. Whitfield,
			 Mr. Wilson of South Carolina,
			 Mr. Wolf, Mr. Young of Florida,
			 Mr. Young of Alaska,
			 Ms. Lee of California,
			 Mr. Ruppersberger,
			 Ms. Moore,
			 Ms. Eshoo,
			 Mr. Cohen,
			 Mr. Smith of Texas,
			 Mr. Himes,
			 Mr. Kildee,
			 Mr. Smith of Washington,
			 Mr. Paul, Mr. Carnahan, Mr.
			 Burgess, Mr. Rohrabacher,
			 Ms. Pingree of Maine,
			 Mr. Michaud,
			 Ms. Woolsey,
			 Mr. Calvert,
			 Mr. Capuano,
			 Mr. Courtney,
			 Mr. Polis,
			 Mr. Petri,
			 Mr. Hultgren,
			 Mr. Welch,
			 Mr. Forbes, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend section 5000A of the Internal Revenue Code of
		  1986 to provide an additional religious exemption from the individual health
		  coverage mandate.
	
	
		1.Short titleThis Act may be cited as the
			 Equitable Access to Care and Health
			 Act or the EACH
			 Act.
		2.Additional religious
			 exemption to health coverage mandate
			(a)In
			 generalParagraph (2) of
			 section 5000A(d) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new subparagraph:
				
					(C)Additional
				religious exemption
						(i)In
				generalSuch term shall not
				include an individual for any month during a taxable year if such individual
				files a sworn statement, as part of the return of tax for the taxable year,
				that the individual was not covered under minimum essential coverage at any
				time during such taxable year and that the individual’s sincerely held
				religious beliefs would cause the individual to object to medical health care
				that would be covered under such coverage.
						(ii)Nullified if
				receipt of medical health care during taxable yearClause (i)
				shall not apply to an individual for any month during a taxable year if the
				individual received medical health care during the taxable year.
						(iii)Medical health
				care definedFor purposes of
				this subparagraph, the term medical health care means voluntary
				health treatment by or supervised by a medical doctor that would be covered
				under minimum essential coverage and—
							(I)includes voluntary
				acute care treatment at hospital emergency rooms, walk-in clinics, or similar
				facilities, and
							(II)excludes—
								(aa)treatment not
				administered or supervised by a medical doctor, such as chiropractic treatment,
				dental care, midwifery, personal care assistance, or optometry,
								(bb)physical
				examinations or treatment where required by law or third parties, such as a
				prospective employer, and
								(cc)vaccinations.
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the amendments made by section 1501 of the Patient Protection and
			 Affordable Care Act.
			
